ORIGINAL    Case: 19-10754    Document: 00515710157 Page: 1 Date Filed: 01/19/2021
           Case 4:18-cv-00825-O Document 112 Filed 01/19/21 Page 1 of 1 PageID 2210

                                                             By TamaraEllis at 12:26 pm, Jan 19, 2021

                              United States Court of Appeals
                                          FIFTH CIRCUIT
                                       OFFICE OF THE CLERK
           LYLE W. CAYCE                                                    TEL. 504-310-7700
           CLERK                                                         600 S. MAESTRI PLACE,
                                                                                 Suite 115
                                                                        NEW ORLEANS, LA 70130

                                      January 19, 2021
                       MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
                 No. 19-10754    DeOtte v. State of NV
                                 USDC No. 4:18-CV-825 -O

       Enclosed is an order entered in this case.


                                           Sincerely,
                                           LYLE W. CAYCE, Clerk


                                           By: _________________________
                                           Charles B. Whitney, Deputy Clerk
                                           504-310-7679
       Ms. Elizabeth N. Dewar
       Mr. Charles William Fillmore
       Mr. Hartson Dustin Fillmore III
       Ms. Jessica Fuhrman
       Ms. Crystal Johnson Geise
       Ms. Susan Pearl Greenberg
       Ms. Claudia Hammerman
       Mr. Richard Brian Katskee
       Ms. Jamie A. Levitt
       Ms. Melina Maria Meneguin Layerenza
       Mr. Jonathan F. Mitchell
       Ms. Karen S. Mitchell
       Mr. Craig A. Newby
       Mr. Bruce H. Schneider
       Ms. Priscilla Joyce Smith
       Mrs. Heidi Parry Stern
       Ms. Catherine Weiss
